DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3-4 and 6 recite “a second process of commanding a processor to draw the intended figure on a surface of a workpiece to project a visible light onto a predetermined position on the surface, the processor including a visible-light source”, wherein the claim language indicates drawing the intended figure on a surface of 1 is configured or programmed to draw an intended figure on a surface of a workpiece S by cutting the surface with a machining tool T along a machining path. The processor 1 is configured or programmed to include a grasp unit 10, a visible-light source 20, a holding unit 30, and a drive mechanism 40. The grasp unit 10 grasps the machining tool T used for cutting. The visible-light source 20 projects a beam or beams of visible light onto a surface of the workpiece S.”). 
Thus, claims  1, 3-4 and 6 lack the support from either the written description or the drawings.
Claims 2 and 5 recite limitations similar in scope with limitations of claims 1 and 3 respectively as a fifth process and therefore rejected under the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 lack the support from either the written description or the drawings, as set forth above. Without clear description the limit and scope of the claim language is indefinite. It is also not if the first/fifth process to draw itself is performed only by projecting light, thereby requiring only the projection feature, where the specification discloses two different tools performing the drawing (cutting) and projecting in two different operations.
In addition, dependent claims 4-6 recite “before the intended figure is drawn on a surface of the workpiece by the processor, to execute: a sixth process of commanding the processor to make a machining preview of at least a part of the intended figure, by projecting a visible light onto a position at which at least a part of the intended figure is drawn”, indicating other method steps performed before the drawing step. This appear to contradict the claimed second/fifth process performing the drawing already or confusion on the sequence of generating the preview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20170057008 A1), in view of Leutert  et al (Leutert, Florian, Christian Herrmann, and Klaus Schilling. "A spatial augmented reality system for intuitive display of robotic data." 2013 8th ACM/IEEE International Conference on Human-Robot Interaction (HRI). IEEE, 2013.), and further in view of Nguyen  et al (US 20180129276 A1).
   
RE claim 1, Liu teaches A non-transitory computer-readable medium including a figure data generation program (abstract, [0005]) to cause a computer to execute: 
a first process of displaying a drawing screen to make/edit an intended figure (Fig  22, [0155] “displaying the workspace in the design space as shown in FIG. 22… The user can modify, import, or create a design in the design space”); 
a second process of commanding a processor to draw the intended figure on a surface of a workpiece ([0151] “an engraving is produced by dividing the image (illustration, design, pattern, words, text, and/or shapes) to be engraved into a plurality 
and a third process of presenting a position corresponding to a position in the drawing screen (Fig 22, [0155] “displaying the workspace in the design space as shown in FIG. 22… Designs placed in the design space correspond to the same locations in the workspace. For example, if the user wanted to engrave a square close to the top left edge of an object to minimize wasted material, the user would simply drag the square in the design space so that the square is at the top left edge of the image of the object displayed in the design space. The user can modify, import, or create a design in the design space and have it correspond to the same precise position in the workspace.”). 
Liu is silent RE: to project a visible light onto a predetermined position on the surface, the processor including a visible-light source, the predetermined position having been designated by a user. However Leutert teaches in Fig 1  and page 179 col 2- page 180 col 1 “examples are graphical placement instructions (where and how to place parts) for the wooden pallets shown to the worker as well as specific operation points in the robot handling program, like the precise position the manipulator is going to nail the wooden planks together (e.g. shown as dots). This spatial information needs to appear at precisely the indicated position in the work surroundings” wherein precise 

    PNG
    media_image1.png
    258
    394
    media_image1.png
    Greyscale
 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Liu a system and method to project a visible light onto a predetermined position on the surface, the processor including a visible-light source, the predetermined position having been designated by a user, as suggested by Leutert, as this doesn’t change the overall operation of the system, and it could be used to provide visual feedback of a laser cutting (engraving) path for specific operations and thereby increasing system effectiveness and user experience.
Liu as modified by Leutert is silent RE: presenting a position corresponding to the predetermined position in the drawing screen. However it would have been obvious to one of ordinary skill in the art to present the predetermined position in the drawing 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Liu as modified by Leutert a system and method presenting a position corresponding to the predetermined position in the drawing screen, as set above applying Nguyen, as this doesn’t change the overall operation of the system, and it could be used to reduce any noise or artifacts caused by the scanner and thereby increasing system effectiveness and user experience.
RE claim 4, Liu  as modified by Leutert and Nguyen teaches, to cause the computer, before the intended figure is drawn on a surface of the workpiece by the processor, to execute: a sixth process of commanding the processor to make a machining preview of at least a part of the intended figure, by projecting a visible light onto a position at which at least a part of the intended figure is drawn (Leutert Figs 2-3, page 79 col 2 “ SAR-visualizations can be drawn at those computed lo-cations on the projectors’ input image that result in them being projected onto precisely the desired position in workspace.”).


Claims 2 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, in view of Leutert et al, and  Zaeh et al  (Zaeh, Michael F., and Wolfgang Vogl. "Interactive laser-projection for programming industrial robots." 2006 IEEE/ACM International Symposium on Mixed and Augmented Reality. IEEE, 2006.)
RE claim 2, Liu teaches A non-transitory computer-readable medium including a figure data generation program (abstract, [0005]) to cause a computer to execute: 
a first process of displaying a drawing screen to make/edit an intended figure (Fig  22, [0155] “displaying the workspace in the design space as shown in FIG. 22… The user can modify, import, or create a design in the design space”); 
a fourth process of detecting a predetermined position in the drawing screen, the predetermined position having been designated by a user (Fig 22, [0155] “if the user wanted to engrave a square close to the top left edge of an object to minimize wasted material, the user would simply drag the square in the design space so that the square is at the top left edge of the image of the object displayed in the design space. The user can modify, import, or create a design in the design space and have it correspond to the same precise position in the workspace.” Wherein the precise position of the modify, import, or create a design in the design space is detected in order to realize the related functions); and 
a fifth process of commanding a processor to draw the intended figure on a surface of a workpiece ([0151] “an engraving is produced by dividing the image (illustration, design, pattern, words, text, and/or shapes) to be engraved into a plurality of segments so that each segment's size is within the xy dimensions of the work area or 
Liu is silent RE: to project a visible light onto a position corresponding to the predetermined position, on the surface, the processor including a visible-light source.
However Leutert teaches to project a visible light onto a designated position on the surface as spatial input in Fig 1  and page 179 col 2- page 180 col 1 “examples are graphical placement instructions (where and how to place parts) for the wooden pallets shown to the worker as well as specific operation points in the robot handling program, like the precise position the manipulator is going to nail the wooden planks together (e.g. shown as dots). This spatial information needs to appear at precisely the indicated position in the work surroundings” wherein precise points on the work surface are highlighted with projector beams(see below) to provide visual feedback of a robot’s path for specific operations (like welding, cutting, painting (Fig. 3)) on a surface. In addition Zaeh teaches user input from 2D GUI visualized consistently through the laser projection in page 127 col 1 “the user input, from the 6-DOF input device and from the 2D-GUI are processed and the model data, i. e. motion commands, trajectories and robot poses are updated accordingly and visualized consistently through the laser projection, the VST-visualization and the 2D-GUI.” providing integrated user interface by combining typical screen based GUI and spatial input (See Fig 4) to allow user input from any of the interface. This can be equally combined to provide visual feedback of 

    PNG
    media_image1.png
    258
    394
    media_image1.png
    Greyscale
 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Liu a system and method to project a visible light onto a position corresponding to the predetermined position, on the surface, the processor including a visible-light source, as set forth above by combining Leutert and Zaeh, as this doesn’t change the overall operation of the system, and it could be used to provide visual feedback of specific point defined on the screen to the corresponding points on the workspace allowing and thereby increasing system effectiveness and user experience.
RE claim 5, Liu  as modified by Leutert and Nguyen teaches, to cause the computer, before the intended figure is drawn on a surface of the workpiece by the processor, to execute: a sixth process of commanding the processor to make a machining preview of at least a part of the intended figure, by projecting a visible light onto a position at which at least a part of the intended figure is drawn (Leutert Figs 2-3, page 79 col 2 “ SAR-visualizations can be drawn at those computed lo-cations on the .
Claims 3 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, in view of Leutert et al, Nguyen and  Zaeh et al.
Claim 3 recites limitations similar in scope with limitations of claims 1-2 together and therefore rejected under the same rationale.
Claim 6 recites limitations similar in scope with limitations of claim 4 and therefore rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180129276 A1	METHODS, SYSTEMS, APPARATUSES, AND TECHNIQUES FOR EMPLOYING AUGMENTED REALITY AND VIRTUAL REALITY
US 9965897 B2	Eyewear operational guide system and method
US 20180113598 A1	AUGMENTED INTERFACE AUTHORING
US 20160240011 A1	METHOD FOR REPRESENTING POINTS OF INTEREST IN A VIEW OF A REAL  ENVIRONMENT ON A MOBILE DEVICE AND MOBILE DEVICE THEREFOR
US 20080310747 A1	SOFTWARE FOR CREATING ENGRAVED IMAGES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619